Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 1 of 49 PageID #: 82




                 EXHIBIT 1
 Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 2 of 49 PageID #: 83




I, Pi Yin Chiang, hereby declare:


That I possess advanced knowledge of Mandarin and English. My qualifications are as follows:

       BA from National Cheng Chi University in Taipei Taiwan and an MBA from Baruch College
       20 years of experience in the translation and interpretation field
       A New York court certified interpreter in 2018

The attached translation of “Civil Judgment-(2018) Guangdong 20minchu30-Emerson_EN_02.27.2021”
is, to the best of my knowledge and belief, a true and accurate translation from Mandarin to English.



All statements made in this declaration of my own knowledge are true and all statements made on
information and belief are believed to be true. I make these statements with the understanding that willful
false statements are the like are punishable by fine or imprisonment, or both.



I declare under penalty of perjury that the forgoing is true and correct.



Executed on this 27 day of February, 2021.



At: email




                                                                             ________________________
                                                                                          Pi Yin Chiang




                                                                                          Exhibit 1, Page 1
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 3 of 49 PageID #: 84




                                                              Exhibit 1, Page 2
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 4 of 49 PageID #: 85




                                                              Exhibit 1, Page 3
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 5 of 49 PageID #: 86




                                                              Exhibit 1, Page 4
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 6 of 49 PageID #: 87




                                                              Exhibit 1, Page 5
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 7 of 49 PageID #: 88




                                                              Exhibit 1, Page 6
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 8 of 49 PageID #: 89




                                                              Exhibit 1, Page 7
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 9 of 49 PageID #: 90




                                                              Exhibit 1, Page 8
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 10 of 49 PageID #: 91




                                                               Exhibit 1, Page 9
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 11 of 49 PageID #: 92




                                                              Exhibit 1, Page 10
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 12 of 49 PageID #: 93




                                                              Exhibit 1, Page 11
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 13 of 49 PageID #: 94




                                                              Exhibit 1, Page 12
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 14 of 49 PageID #: 95




                                                              Exhibit 1, Page 13
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 15 of 49 PageID #: 96




                                                              Exhibit 1, Page 14
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 16 of 49 PageID #: 97




                                                              Exhibit 1, Page 15
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 17 of 49 PageID #: 98




                                                              Exhibit 1, Page 16
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 18 of 49 PageID #: 99




                                                              Exhibit 1, Page 17
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 19 of 49 PageID #: 100




                                                              Exhibit 1, Page 18
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 20 of 49 PageID #: 101




                                                              Exhibit 1, Page 19
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 21 of 49 PageID #: 102




                                                              Exhibit 1, Page 20
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 22 of 49 PageID #: 103




                                                              Exhibit 1, Page 21
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 23 of 49 PageID #: 104




                                                              Exhibit 1, Page 22
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 24 of 49 PageID #: 105




                                                              Exhibit 1, Page 23
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 25 of 49 PageID #: 106




                                                              Exhibit 1, Page 24
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 26 of 49 PageID #: 107




                                                              Exhibit 1, Page 25
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 27 of 49 PageID #: 108




                                                              Exhibit 1, Page 26
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 28 of 49 PageID #: 109




                                                              Exhibit 1, Page 27
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 29 of 49 PageID #: 110




                                                              Exhibit 1, Page 28
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 30 of 49 PageID #: 111




                                                              Exhibit 1, Page 29
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 31 of 49 PageID #: 112




                                                              Exhibit 1, Page 30
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 32 of 49 PageID #: 113




                                                              Exhibit 1, Page 31
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 33 of 49 PageID #: 114




                               People's Republic of China
     Intermediate People's Court of Zhongshan City, Guangdong Province
                                      Civil Judgment
                                                           (2018) Guangdong 20 minchu No. 30
      Plaintiff: Emerson Electric Co., address: 8000 West Florissant Avenue St. Louis,
Missouri USA.
       Legal representative: John M Groves.
       Agent ad litem: Tao SUN, counsel from Beijing Junhe Law Firm.
       Agent ad litem: Xiang YU, counsel from Shanghai Office of Beijing Junhe Law Firm.
       Defendant: HOMEEASY INDUTRIAL CO., LIMITED, address: Room 1, 7th Floor,
Royal Commercial Centre, 56 Parkes Street, Yau Ma Tei, Kowloon, Kowloon, Hong Kong
Special Administrative Region.
       Legal representative: Fei LEI, director of the company.
      Defendant: TCL Air Conditioner (Zhongshan) Co., Ltd., address: Nantou Avenue,
Nantou, Zhongshan City, Guangdong Province.
       Legal representative: Shubin LI, chairman of the company.
       Co-agent ad litem: Xiangdong WANG, counsel from Guangdong Yashang Law Firm.
       Co-agent ad litem: Bin LIU, counsel from Guangdong Yashang Law Firm.
        The Plaintiff, Emerson Electric Co. (hereinafter referred to as Emerson) is suing
Defendants, HOMEEASY INDUSTRIAL CO., LIMITED (hereinafter referred to as Homeeasy)
and TCL Air Conditioner (Zhongshan) Co., Ltd. (hereinafter referred to as TCL) for disputes
over trademark infringements. After this court accepted the case on July 31, 2018, ordinary
procedures were applied in accordance with the law. TCL filed a counterclaim on September 19,
2018. Emerson applied for the addition of Homeeasy as a co-defendant to participate in the
lawsuit on September 29, 2018. The court rejected TCL’s counterclaim and added Homeeasy as
a co-defendant to participate in the lawsuit. It organized two exchanges of evidence on
December 20, 2018 and May 9, 2019, and a public hearing was held on May 15, 2019. Tao SUN
and Xiang YU, the appointed litigation attorneys of the plaintiff, Emerson, and Xiangdong
WANG and Bin LIU, the co-appointed litigation attorneys of the defendants, Homeeasy and
TCL, all appeared in court to participate in the litigation. The case has now been concluded.
         Emerson filed a lawsuit with this court requesting [a court] order: 1. Homeeasy and TCL
to immediately stop the infringements of Emerson No. 8571479, No. 1979417, and No.
11042543 registered trademarks; 2. Homeeasy and TCL jointly compensate Emerson for
economic losses of RMB 5 million; 3. Homeeasy and TCL to jointly compensate Emerson for a
total of RMB 500,000 for relevant reasonable expenses paid to stop the infringements. Facts and



                                                                               Exhibit 1, Page 32
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 34 of 49 PageID #: 115




reasons: I. Emerson is the owner of the exclusive right to use No. 8571479, No. 1979417, and
No. 11042543 registered trademarks. The above-mentioned trademarks are highly distinctive and
influential, and their right to use registered trademarks is protected by law. II. Without
Emerson’s permission, Homeeasy entrusted TCL to produce air conditioner products in question,
and used the "EMERSON QUIET KOOL” logo that is identical or highly similar to the
registered trademarks of Emerson on the products, and to publicize, promote and sell air
conditioners and other products that use the logo in Mainland China, which is enough to cause
confusion and misunderstanding by the relevant public, and its behaviors have constituted
infringements of Emerson's registered trademarks. In addition, according to Emerson’s
investigation, Homeeasy also publicized, promoted, and sold the air conditioners in question and
other products through internet and its branches in Mainland China, and used the "EMERSON
QUIET KOOL" logo on those products without authorization that are identical or highly similar
to No. 8571479, No. 1979417 and No. 11042543 trademarks registered by Emerson. Homeeasy's
acts have constituted infringements of Emerson's registered trademarks, and it shall bear
corresponding legal liabilities. III. TCL accepted Homeeasy’s entrustment, without Emerson’s
permission, used the “EMERSON QUIET KOOL” logo which is the same as or highly similar to
Emerson’s registered trademarks on the air conditioner products in question in its production,
sales, and export, which constitutes an infringement of Emerson’s No. 8571479, No. 1979417,
and No. 11042543 trademarks. TCL and Emerson are both in the same industry. Based on the
popularity of the "EMERSON" and "EMERSON QUIET KOOL" trademarks, TCL was aware
that Emerson has the "EMERSON" and "EMERSON QUIET KOOL" trademarks in China and
the brand's popularity on air conditioners and other products and it still accepts Homeeasy’s
commission to use the “EMERSON QUIET KOOL” logo in the air conditioners in question it
produces, sells, and exports, which are the same as or highly similar to Emerson’s registered
trademarks such as “EMERSON” and “EMERSON QUIET KOOL”. Both TCL and Homeeasy
have jointly infringed Emerson's registered trademarks and shall bear joint and several liabilities
for infringement. In summary, Homeeasy and TCL’s actions infringed Emerson’s registered
trademarks, and should bear the infringement responsibilities such as stopping the infringement
and compensating for losses.
         To support its litigation request, Emerson submitted the following major evidence to this
court:
   1．No. 8571479, No. 1979417, No. 11042543 registered trademark certificates. Emerson
     intends to proof it has the exclusive rights to use the registered trademarks.
   2．HC360.com, Sina.com, China.com, and Zhongguancun online web pages;
   3．“The Annual Research Report on China's Industrial Computer Room Air Conditioning
     Industry" and reports from the Shanghai Library's search of "EMERSON" in Mainland
     China journals.
     Emerson intends to use the above evidence to prove that Emerson uses relevant registered
     trademarks on air conditioner products, and the EMERSON brand enjoys a high
     reputation in China.
   4．Notification of Gongbei customs import and export goods intellectual property status and
     Detained related products materials;



                                                                                  Exhibit 1, Page 33
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 35 of 49 PageID #: 116




   5． (2018) Guangdong Guang Nanfang No. 052269, No. 058716, No. 062011 notary
     certificates; (2018) Hudong Zhengjing Zi No. 10824, No. 10825, No. 17961 notary
     certificates and translation of part of the content.
     It is proposed to use the above evidence to prove the infringements of Homeeasy and
     TCL.
   6． (2019) Hudong Zhengjing Zi No. 1009 notary certificate and part of the translation,
     "American Trademark Manual of Examining Procedure" No. 4688893 US trademark
     information and its translation. It is proposed to prove that the US registered trademarks
     No. 1119176 and No. 1612846 have been cancelled, and EMERSON QUIET KOOL
     CO., Ltd. cannot inherit any rights of the two prior registered trademarks (No. 1119176
     and No. 1612846), "Prior Registrations" information just for the convenience of
     trademark review, it does not mean that there is a succession or continuation relationship
     between related trademarks.
   7． (2018) Hu Xu Zhengjing Zi No. 90063 notary certifcate. It is proposed to prove that the
     contents of www.geekol.com are the same as the contents of Homeeasy's website,
     www.home-easy.net.
        Homeeasy argued that I. Homeeasy accepts the authorization of the US trademark owner
EMERSON QUIET KOOL CO. Ltd. to license TCL to process window air-conditioning
products under the OEM labels. Since the products produced by the OEM process are all
exported to the United States, they are foreign-related processing, which does not constitute a
trademark infringement. Homeeasy agrees with TCL’s defense, and TCL’s defense shall prevail.
II. Homeeasy did not actually use the "EMERSON QUIET KOOL" trademark in Mainland
China, and did not use the "EMERSON QUIET KOOL" trademark in Mainland China in the
sense of trademark law. The evidence from Emerson’s notary certificates is a deliberate trap for
evidence collection. It can’t prove that Homeeasy’s act is trademark use. (I) The notary
certificate submitted by Emerson cannot prove that Homeeasy has sold "EMERSON QUIET
KOOL" brand air conditioners in Mainland China. Homeeasy does not sell any products in
Mainland China, nor does it have any sales stores or places in Mainland China. The description
in Emerson’s two notary certificates that "Chungui LI, the applicant’s agent, purchased a product
at the above location as an ordinary consumer" is not an objective fact. The description is
completely wrong. The description made without verifying Chungui LI’s true identity is
completely untrue. The actual situation is that Emerson’s agent Chungui LI used a false business
card (the business card shows Wenbin LI) to impersonate Wenbin LI of the Niuwei Group
(China) Purchasing Center. He lied that he had some customers from South Africa who wanted
to order air conditioners and dehumidifiers, and he also explicitly asked Homeeasy to use the
"EMERSON QUIET KOOL" logo on the prototypes for South African customers, and asked
Homeeasy to provide him with the prototypes, and he would provide them to South African
customers for performance tests. The staff from the Homeeasy office thought that it was really a
South African customer who wanted to order the products. According to Chungui LI’s request,
he ordered customized air conditioner and dehumidifier prototypes from the foundry to Chungui
LI and Chungui LI would send his South African customer to test the product performance.
Homeeasy itself does not have any stock items for sale. (II) In this case, Homeeasy’s act of




                                                                                Exhibit 1, Page 34
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 36 of 49 PageID #: 117




providing prototypes to a South African customer was not the use of a trademark in the sense of
trademark law. Emerson deliberately set up a trap to induce Homeeasy to use the “EMERSON
QUIET KOOL” logo on the customized prototypes and provide it to them. And the provided
prototypes adopt the South African standard, the product panels are marked in English, and the
instructions are also in English. The power plug can only be used in South Africa and cannot be
used in China. Moreover, the prototypes do not have the mandatory 3C certification marks
required by Chinese domestic laws and regulations, nor the energy efficiency marks required by
domestic laws. It cannot be sold and used in China at all. Homeeasy's act of providing the
prototypes to Chungui LI does not constitute sales in the sense of trademark law. Homeeasy does
not intend to sell products with the "EMERSON QUIET KOOL" trademark in Mainland China
subjectively or objectively, and does not sell to ordinary domestic consumers, and the prototypes
cannot be used in China, which does not damage the identification function of the trademark,
which does not constitute a trademark use in the sense of trademark law. (III) As for the
Homeeasy company's website in the (2018) Hudong Zhengjing Zi No. 17961 notary certificate,
Emerson opened the website at the domestic notary office and notarized it. It cannot prove that
Homeeasy has carried out the trademark use of "EMERSON QUIET KOOL" in China. First of
all, the web pages of the website are all in English, and the products displayed on the website are
based on American standards, which are for American customers. Products in American
standards cannot be used in China. Moreover, Homeeasy is authorized by the registered
trademark owner in the United States, and it has the right to display goods marked with the
trademark "EMERSON QUIET KOOL" on its website (this act is a promised sale), because the
trademark right itself is regional, and the internet runs globally, it cannot be considered that the
website can be opened in China, which constitutes the use of a trademark in the sense of
trademark law. In addition, Homeeasy's office in Mainland China is only used to handle foreign-
related OEM processing matters, and all products are exported to foreign countries. It does not
specifically engage in product sales and promotion, and has not used the "EMERSON QUIET
KOOL" trademark. (IV) For the notarized "EMERSON QUIET KOOL" dehumidifier product on
the JD global shopping webpage, the product has been removed from the shelf, indicating that it
is a direct mail from the United States, which means it needs to be imported from the United
States, and the product uses the United States standards. The voltage is different, and there is no
content in the JD Global Shopping website that is related to Homeeasy, and it is even more
unlikely to constitute a trademark infringement. In summary, Homeeasy's authorization of TCL
to conduct foreign-related OEM processing does not constitute a trademark infringement, and
Homeeasy did not use the trademark "EMERSON QUIET KOOL" as a trademark in Mainland
China. Homeeasy's act does not constitute a trademark infringement, and all Emerson's claims
should be dismissed.
       To support its defense, Homeeasy submitted the following evidence to this court:
        Xiaonan LUO and Chungui LI’s WeChat chat records and Chungui LI’s business card.
The evidence intended to prove that Emerson’s notarized evidence is a trap for evidence
collection. It was printed at the request of Chungui LI. Homeeasy did not use commercial
trademarks in Mainland China and did not constitute trademark use in the sense of trademark
law.



                                                                                  Exhibit 1, Page 35
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 37 of 49 PageID #: 118




         TCL argues that I. The US trademark EMERSON QUIET KOOL, which TCL has
received authorization from Homeeasy for OEM processing, is a long-established and well-
known US trademark (registration number 4688893). It was first developed by Emerson Radio
Corporation (hereinafter referred to as Emerson Radio) and put into commercial use in the
United States in 1949. After many transfers, this US trademark is now owned by EMERSON
QUIET KOOL CO. Ltd. The US trademark is authorized to be used by Homeeasy, and
Homeeasy is again licensed to TCL for OEM processing. II. Emerson claimed that TCL
infringed its No. 8571479 registered trademark of EMERSON QUIET KOOL, and this claim
was untenable. TCL accepts the entrusted processing of air conditioner products from overseas
clients, and attaching the "EMERSON QUIET KOOL" trademark logo on the air conditioner
products is an overseas OEM processing activity, and all OEM products are exported to the
country where the US trademark owner is located. OEM products have not been distributed
domestically, and the trademarks attached to the products cannot identify the source of the
products in China. Therefore, the act of TCL attaching trademarks is not the use [of a trademark]
in the sense of trademark law and does not constitute trademark infringement. Moreover,
according to the "Consent Agreement" signed in 2009 between Emerson and the original right
holder of the US "EMERSON QUIET KOOL" trademark, Airwell Hong Kong Technology Co.,
Ltd., Emerson cannot use the "EMERSON QUIET KOOL" trademark on air conditioner
products in the United States, so all air conditioner products with the "EMERSON QUIET
KOOL" trademark are exported to the United States for sale, and will not harm any rights and
interests of Emerson. Furthermore, the fact that Emerson registered No. 8571479 EMERSON
QUIET KOOL trademark in China is obviously malicious and is a preemptive act that violates
the principle of good faith stipulated in the "Trademark Law of the People's Republic of China".
Now it is suing for trademark infringement in an attempt to achieve the intention of suppressing
overseas clients, Emerson’s request should not be supported. Emerson’s claim that TCL
infringed its No. 8571479 "EMERSON QUIET KOOL" registered trademark is untenable. III.
Emerson's claim that TCL's infringement of its No. 1979417 registered trademark "EMERSON"
is untenable. Emerson does not have any trademark rights to the "EMERSON" logo on air-
conditioning products, and it has no right to claim the trademark rights of the "EMERSON" logo
on air-conditioning products, and TCL attaches "EMERSON QUIET KOOL" logo on air-
conditioning products. This logo is not the same or similar to the Emerson’s No. 1979417
"EMERSON" trademark. There are no air-conditioning products in the products for approved use
of Emerson’s No. 1979417 trademark, nor are they similar to air-conditioning products. TCL did
not infringe its trademark. IV. Emerson’s claim that TCL infringed on its No. 11042543
"EMERSON" registered trademark is untenable. The "EMERSON QUIET KOOL" logo affixed
to the air conditioner products by TCL's foreign-related OEM processing does not constitute a
similarity to the No. 11042543 "EMERSON" trademark. The air conditioner products processed
by TCL's OEM are not similar to the products designated by No. 11042543 registered trademark
and do not infringe on its trademark. In summary, TCL uses the "EMERSON QUIET KOOL"
logo on the air conditioner products that TCL was entrusted to process, which is foreign-related
OEM processing. The attached "EMERSON QUIET KOOL" logo does not have the attributes of
a trademark, and the act of attaching a logo to a product cannot be recognized as the use of a
trademark, and does not constitute a trademark infringement.



                                                                                Exhibit 1, Page 36
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 38 of 49 PageID #: 119




       To support its defense, TCL submitted the following major evidence to this court:
1. The registration information and translation of the trademark "EMERSON QUIET KOOL" on
the official website of the United States Patent and Trademark Office, the trademark transfer
certificate and translation, and the entity qualification certificate and translation of Emerson
Quiet Kool Co., Ltd. It is proposed to prove that Emerson Quiet Kool Co., Ltd. is the owner and
successor of the target trademarks, and enjoys the rights stipulated in the settlement agreement in
accordance with the law.
2. "EMERSON QUIET KOOL" trademark authorization letter and translation, and the business
registration certificate of Homeeasy. It is proposed to prove that Homeeasy has obtained the
license of the trademark owner and has the right to license others to OEM.
3. The processing contracts. It is proposed to prove that Homeeasy entrusts TCL to OEM
production of air conditioners with the trademark and exports them to the United States.
4. The customs declaration form for export goods, the detention decision and detention list of
Zhongshan Customs, and the notice of intellectual property status of import and export goods. It
is proposed to prove that all air conditioners produced by TLC are exported to the United States.
5. TCL's statement on the detention of TCL foreign-related OEM processing air conditioners.
6. The settlement agreement between Airwell Hong Kong Technology Co., Ltd. and Emerson. It
is proposed to prove that Emerson knows that the successor of the trademark "EMERSON
QUIET KOOL" has the exclusive right to use the trademarks in the United States, and
maliciously preemptively registered "EMERSON QUIET KOOL" in China.
7. Related registration materials and transfer status for registration No. 1119176 US registered
trademark "EMERSON QUIET KOOL". It is proposed to prove that the "EMERSON QUTET
KOOL" trademark was registered in the United States as early as 1977, and No. 4688893
"EMERSON QUIET KOOL" trademark was inherited from No. 1119176 trademark.
8. Printed copies of No. 954975 "EMERSON" and No. 7272623 "EMERSON" registered
trademarks. It is proposed to prove that Emerson Radio owns these two registered trademarks.
9. The trademark archive data of the "EMERSON" No. 9694557 trademark application. It is
proposed to prove that Emerson has tried to apply for the "EMERSON" trademark on products
such as mobile home window air conditioners and wall-mounted air conditioners, but because
Emerson Radio has similar trademarks on the same or similar products, the trademark
application was rejected.
10. The trademark archive of No. 11042543 "EMERSON" trademark application. It is intended
to prove that in the review of refusal, Emerson admitted that it produces industrial products, not
household consumer products, so the trademark will not be confused, and the trademark is
successfully registered after obtaining the consent letter of Emerson Radio. Therefore, household
window air conditioners are not similar to the goods designated by the trademark. At the same
time, since the same words can coexist, the trademark "EMERSON QUIET KOOL" and
"EMERSON" in this case will not be confused and similar.



                                                                                  Exhibit 1, Page 37
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 39 of 49 PageID #: 120




11. The historical comparison chart of Emerson and Emerson Radio. It is proposed to prove the
historical evolution of the registered trademark "EMERSON QUIET KOOL".
12. A printout of the definition of "prior registrations" on the official website of the US Patent
and Trademark Office and the translation of the definition. It is proposed to prove that the
meaning of "prior registrations" is the registration number of other U.S. registered trademarks
owned by the trademark applicant or trademark owner, which can prove that the prior registered
trademark No. 1119716 and the trademark No. 4688893 in this case are both the same trademark
owner. It naturally enjoys the trademark rights of the original No. 1119176 trademark.
       This court organized the parties to exchange and cross-examine the above evidence:
        Regarding the evidence submitted by Emerson, Homeeasy and TCL jointly believe that:
The authenticity and legality of Evidence 1 are confirmed, but the relevance is not confirmed.
The authenticity of the other web pages except Zhongguancun Online in Evidence 2 is
confirmed, but the authenticity of the content of the webpage is not confirmed. The authenticity,
legality and relevance of the research report in Evidence 3 are not confirmed, the authenticity of
the journal report form is confirmed, and the authenticity of the content is not confirmed. The
authenticity and legality of the data seized by the customs in Evidence 4 are confirmed. As for
the authenticity and legality of Evidence 5, Evidence 6, and Evidence 7 are confirmed, the
relevance is not confirmed.
        Regarding the evidence submitted by Homeeasy, Emerson confirms the authenticity of
the evidence, but does not confirm its relevance. TCL confirms the authenticity, legality and
relevance of the evidence.
         Regarding the evidence submitted by TCL, Emerson believes that the authenticity and
legality of Evidence 1, Evidence 2, Evidence 3, Evidence 4, Evidence 5, and Evidence 7 are
confirmed, but the relevance is not confirmed. It confirms the authenticity of Evidence Six, but
this is not a settlement agreement, it should be an agreement and has nothing to do with other
companies, and does not confirm the purpose of proof stated by TCL. The authenticity of
Evidence 8 is confirmed, but the relevance is not confirmed. The authenticity of Evidence 9 and
Evidence 10 is confirmed, but it is believed that the method of obtaining the evidence is
suspected to be illegal, TCL should provide an explanation. At the same time, the evidence has
nothing to do with whether the trademark used by TCL is infringing. The authenticity of
Evidence 11 is not confirmed and has nothing to do with this case. The authenticity of Evidence
12 was confirmed, but it has nothing to do with this case. Homeeasy confirmed the authenticity,
legality and relevance of the evidence.
        The court confirms the authenticity and legality of the evidence submitted by the two
parties without any objection. For the evidence in dispute between the two parties, the
certification is as follows: the authenticity and legality of the evidence submitted by Emerson are
confirmed. Parts of Evidence 8, 9, 10 and 11 submitted by TCL are printed copies of web search
materials, and the above evidence has nothing to do with the case, so it will not be commented.
The relevance and probative force of the evidence from both parties will be described later.




                                                                                  Exhibit 1, Page 38
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 40 of 49 PageID #: 121




         Based on Emerson’s application for investigation and evidence collection, this court sent
a letter to Gongbei Customs for investigation. Emerson, Homeeasy, and TCL have all confirmed
the authenticity, legality, and relevance of the court investigation evidence, and this court has
also confirmed
       In response to the materials issued by customs, it is reflected that TCL has started to
export EMERSON brand air conditioners since 2016, and Homeeasy and TCL have added the
following evidence after the hearing:
        1. Two trademark authorization letters and translations;
        2. Three sets of processing contracts signed between Homeeasy and TCL;
       3. A notary certificate of authorization from the CEO of Emerson QUIET KOOL Co.,
Ltd. and its translation.
        It is proposed to prove that in 2016 and 2017, Homeeasy has accepted the authorization
of the U.S. trademark owner to use the trademark in question, and has the right to license and
entrust TCL to OEM products with the trademark and export. This behavior should not be
recognized as a trademark infringement.
         Emerson cross-examined the above-mentioned supplementary evidence and believed
that: Homeeasy and TCL were overdue to provide evidence, and they did not cross-examine the
supplementary evidence and should not be adopted. At the same time, it is believed that the two
trademark authorization letters and the three processing contracts are in the possession of
Homeeasy and TCL, and there is no way that is difficult to obtain. They are deliberately
submitted after the hearing, which is obviously a malicious delay in litigation and should be
punished, and the evidence has not been notarized and verified, and its authenticity will not be
recognized. There are objections to the authenticity and legality of the affidavit of authorization,
and it is believed that the affidavit of authorization is at most a unilateral statement by a person
outside the case, without the trademark license agreement, and is different from the signatory on
the previous trademark authorization letter, and no other materials are provided to prove that the
signatory has the right to sign external documents on behalf of Emerson QUIET KOOL Co., Ltd.
        The supplementary evidence submitted by Homeeasy and TCL after the hearing is
consistent with the original, and is supplemented based on the new evidence that appeared during
the hearing. The authenticity and legality of the evidence shall be confirmed within the time limit
for proof and whether it is related. The nature and probative force are described later.
        Based on the above-mentioned evidence certified by the court and relevant statements of
the parties, this court has ascertained the following facts:
   I.      Regarding the registration of Emerson's series of trademarks
        Emerson was established in the United States in 1890 and applied for registration of
trademarks such as "EMERSON" and "EMERSON QUIET[sic] COOL" in China. The specific
registration situation is as follows:




                                                                                  Exhibit 1, Page 39
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 41 of 49 PageID #: 122




        No. 8571479 EMERSON QUIET KOOL trademark, the approved products are the 11th
category of air conditioning equipment; air conditioners; air cooling devices; air conditioning
equipment; dehumidifiers; household dehumidifiers; HVAC; industrial air dehumidifiers, the
registration validity period is from September 28, 2011 to September 27, 2021. No. 1979417
EMERSON trademark, the approved products are the 11th category of air purifiers, lighting
appliances and devices, ceiling fans, air circulation devices, etc.; the registration validity period
is from November 28, 2002 to January 27, 2012, and has been extended until November 27,
2022. No. 11042543 EMERSON trademark, the approved products are the 11th category of
cooling devices using water as the coolant; water-cooled hoods; refrigerated cabinets,
refrigerated containers etc. The registration validity period is from July 28, 2015 to July 27,2025.
II. About Emerson's brand awareness and corporate awareness
        Emerson is a Fortune 500 company. According to the "2015 Annual Research Report on
China's Industrial Computer Room Air Conditioning Industry " and "2016 Annual Research
Report on China's Industrial Computer Room Air Conditioning Industry " released by Beijing
Smart Channel Technology Co., Ltd., the Emerson brand has achieved a leading position in the
industry, the sales of computer room air conditioners ranked No. 1 and accounted for nearly 40%
of the domestic market in 2015. Emerson was also on the government procurement list of
computer room air conditioners in 2017.
        According to the "Search Report" issued by the Document Service Department of the
Shanghai Institute of Science and Technology Information of the Shanghai Library; 1. The
International Business Daily in 2018 stated: Emerson entered the Chinese market in the 1970s,
and the advent of the all-in-one floor heating and air conditioning unit marks the further
expansion of Emerson's business in China and its further participation in the Chinese comfort
home market. At present, 20 production facilities and 15 engineering and R&D centers have
been established in 10 cities in China. China is currently Emerson's second largest market in the
world. 2. "Shenzhen Metropolis Daily" (2017-12-01) reported: From the perspective of data
center refrigeration solution providers, the three leading international companies are Emerson in
the United States, STULZ in Germany, and Schneider in France. These companies occupy a
large market share in the field of traditional computer room air conditioning. Among these
international brands marketed in China, Emerson was the best in marketing. 3. Several tender
announcements and media reports state that Emerson’s computer room air-conditioning systems
are sold in Guangdong, Chongqing, Jiangsu, Shaanxi, Liaoning, and central state agencies.
       According to reports from Huicong.com and Sina.com, Emerson released consumer-
oriented floor heating air conditioners on March 9, 2018. Emerson has entered the Chinese
market since the 1970s and has now established more than 30 enterprises in 10 cities in China,
including 20 production facilities, 15 engineering and R&D centers.
       III. About the alleged infringement
       On May 28, 2018, Gongbei Customs detained a batch of 604 window air conditioners
exported from TCL to the United States, with a total price of US$59,237.98. The goods and their
outer packaging had "EMERSON" on them.



                                                                                   Exhibit 1, Page 40
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 42 of 49 PageID #: 123




        On August 24, 2018, the (2018) Guangdong Guang Nanfang No. 052269 notary
certificate issued by the Guangzhou Southern Notary Office of Guangdong Province recorded:
On August 20, 2018, the notary and the notary assistant and the Emerson's agent Chungui LI
came to an office space marked "HOMEEASY INDUSTRIAL CO.LTD" on the 2nd floor of
Tianfulai International Industrial City Phase II, Changbao West Road, Ronggui Street, Shunde
District, Guangdong Province. Chungui LI purchased a product at the above location as an
ordinary consumer. A receipt and a business card were obtained on the spot, and the notary took
some photos of the goods purchased on the spot, the receipt, and the business card. The photos
show: the air conditioners displayed on site and the air conditioner purchased all have
"EMERSON" on them.
       The sales Xiaonan LUO's business card shows: Hong Kong Office: Room 701, 7th Floor,
Royal Commercial Centre, 56 Parkes Street, Yau Ma Tei, Kowloon, office in China: Room 201,
Block 1, Phase II, Tianfulai International Industrial City, No. 37, Changbao West Road, Rongli,
Ronggui Street, Shunde District, Foshan City, Guangdong Province, http: //www. home-easy.
net.
        On September 29, 2018, the (2018) Guangdong Guang Nanfang No. 058716 notary
certificate issued by the Guangzhou South Notary Office of Guangdong Province recorded: On
September 25, 2018, the notary and the notary’s assistant joined Emerson’s agent Chungui LI to
an office space marked "HOMEEASY INDUSTRIAL CO.LTD" on the 2nd floor of Tower 1,
Tianfulai International Industrial City Phase II, Changbao West Road, Ronggui Street, Shunde
District, Guangdong Province. Chungui LI, as an ordinary consumer, purchased 2 commodities
at the above location. He obtained a receipt and a business card on the spot, and the notary took
some photos of the purchased commodities, the receipt and the business card on the spot. The
photos show: “EMERSON QUIET KOOL” on both the dehumidifiers displayed on site and the
dehumidifier purchased.
        On October 30, 2018, the (2018) Guangdong Guang Nanfang No. 062011 issued by the
Guangzhou South Notary Office of Guangdong Province recorded: On October 16, 2018,
Emerson’s agent Chungui LI went to the notary office for the notarization of evidence
preservation. The notary public and the notary assistant accompanied Chungui LI to the booth
marked "Guangdong Zhongshan Food and Aquatic Products Import and Export Group Co., Ltd."
and "Geek" in the “China Import and Export Fair” in Guangzhou. Chungui LI received two
business cards and a promotional brochure at the booth. The notary took pictures of the location
and the booth, for a total of 17 photos. He also took pictures of the business cards and the cover,
back cover and part of the inside pages of the brochure, for a total of 20 photos. One business
card showed Jiansen LIN, business manager, telephone +86-13702998372/ +86-757-28878372,
Asia Pacific: Rm201, Building1, No. 37 Changbao West Road, Ronggui, Shunde, Foshan
City,Guangdong, China. The back of the business card is "GeeK www.geeko1.com, and the back
cover of the brochure shows Homeeasy, http://www.homeeasy.net[sic], the address is the same
as the address of the business card.
       On June 13, 2018, Shanghai Weizhen Intellectual Property Agency Co., Ltd. applied to
the Shanghai Oriental Notary Public Office for the notarization of evidence preservation. On



                                                                                  Exhibit 1, Page 41
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 43 of 49 PageID #: 124




June 27, 2018, two notary certificates, the (2018) Hudong Zheng Jingzi No. 10824 and No.
10825 issued by the Shanghai Oriental Notary Office stated that the notary, the notary’s
assistant, and the applicant’s agent came together to the evidence preservation and collection
room of the notary public office, and the notary operated a computer at the notary office based
on the applicant’s instructions. Through the Google Chrome browser, [he] entered
www.baidu.com [sic] in the address bar to go to the URL page, then entered "Box Comparison
Network"[http://www.boxz.com] in the search bar, clicked on the link on Baidu, and entered
"EMERSON QUIET KOOL. [The results] show that Amazon and JD.com have US direct mail
"EMERSON QUIET KOOL" 50 pints and 30 pints dehumidifiers for sale. Through the Google
Chrome browser, he then entered "ww.baidu.com" [sic] in the address bar to go to the URL page,
then [he] entered "emerson quiet kool Jingdong[JD]" in the search bar, and clicked the link on
Baidu to enter Jingdong[JD] Global Shopping site, and it showed that US direct mail
"EMERSON QUIET KOOL" 50-pint dehumidifier, and it indicated the product had been
removed and saying “sorry [for the inconvenience]!”
        On October 8, 2018, the Shanghai branch of Jun He Law Firm applied for the
notarization of preservation evidence at the Shanghai Oriental Notary Office. On October 18,
2018, the Shanghai Oriental Notary Office issued the (2018) Hudong Zheng Jingzi No. No.
17961 notary certificate stated: the notary, the notary assistant and the applicant’s agent came to
the evidence preservation and collection room of the notary public office, and the notary public
followed the applicant’s instructions on the computer in the notary office. [He] entered
www.baidu.com [sic] in the address bar through the Google Chrome browser to enter the website
page, then entered "HOMEEASY" in the search bar, and clicked on the Baidu link to enter
HOMEEASY webpage. There was some promotional information about the air conditioners and
dehumidifiers with the trademark "EMERSON QUIET KOOL" on the webpage. There were 30
Pints, 50 Pints, 70 Pints air conditioners.
       In addition, according to Emerson’s investigation application, this court obtained TCL’s
export materials from Gongbei Customs in accordance with the law. The materials reflect that
TCL’s export of "EMERSON QUIET KOOL" brand air conditioners to the United States from
January 2017 to May 2018. There are a total of 41,126 units, and the amount is RMB
27,383,374.
        IV. The registration, use and authorization of the "EMERSON QUIET KOOL" trademark
in the United States
        The trademark "EMERSON QUIET KOOL" with registration number 4688893 was
applied for registration in the United States on March 1, 2010. The announcement date was June
11, 2013, and the registration date was February 17, 2015. The category of goods and services is
category 11 of the International Classification, Class 013 021 031 034 of the United States
Classification, goods and services: portable and compact residential window and wall indoor air-
conditioning units. The first use was on November 5, 2014 and the commercial use was
November 5, 2014. The registered person is ELCOHolland Pte Ltd. The transferee is the
National Split Air Conditioning Company, and the latest registered owner is Emerson Quiet Kool
Co., Ltd. On January 10, 2017, all the interests and goodwill of the registered trademarks were



                                                                                 Exhibit 1, Page 42
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 44 of 49 PageID #: 125




transferred from the National Split Air Conditioning Company to Emerson Quiet Kool Co., Ltd.
On January 1, 2018, Zhou Yuan Hui, President of Emerson Quiet Kool Co., Ltd. issued a
trademark authorization letter, which reads: Emerson Quiet Kool Co., Ltd., as the owner of the
trademarks with registration number 77946976 and registration number 4688893[sic], authorizes
Homeeasy to use the registered trademarks on household window and wall air conditioners,
mobile air conditioners and dehumidifiers. Homeeasy has the right to re-license and entrust third-
party OEMs to process products with the registered trademarks. Third-party companies include
but are not limited to ...·TCL. The above air-conditioning products can only be
sold/distributed/consumed in the United States. The authorization is valid from January 1, 2018
to December 31, 2018.
         On June 1, 2016 and January 1, 2017, Zhou Yuan Hui, President of Emerson Quiet Kool
Co., Ltd. issued two trademark authorization letters respectively. The contents are the same as
that of in the aforementioned trademark authorization letter in 2018, and the validity periods are
from June 1, 2016 to December 31st, 2016, and from January 1st, 2017 to December 31, 2017
respectively.
        On September 23, 2019, Haimo Zhong issued a notarized authorization letter, which
reads: He is the chief executive officer of Emerson Quiet Kool Co., Ltd., given that Emerson
Quiet Kool Co., Ltd. is the owner of the registered trademarks, Emerson Quiet Kool Co., Ltd.
has registered the trademarks in the U.S. Patent and Trademark Office since 2014 and authorized
Homeeasy to use Emerson Quiet Kool’s trademarks to conduct business from 2016. This
authorization is valid for 5 years from November 1, 2016 to October 1, 2021. After 5 years, both
parties agree to renew the authorization letter.
        Homeeasy was incorporated in accordance with the Hong Kong Companies Ordinance on
June 28, 2005. According to the aforementioned three trademark authorization letters, Homeeasy
and TCL signed four “processing contracts'' on November 9, 2016, November 1, 2017,
December 2, 2017, and January 15, 2018 respectively. Homeeasy entrusted TCL to contract and
process the "EMERSON QUIET KOOL" trademark air conditioners. The above-mentioned air
conditioners are only exported to the United States and sold in the United States, and cannot be
sold in China. Homeeasy ensures that it obtains the right to use legal OEM trademarks and logos,
and must provide TCL with supporting documents. For example, legal disputes and
administrative penalties caused by unauthorized trademarks and logos have nothing to do with
TCL. Homeeasy is solely responsible for the liabilities, including compensation and legal fees.
The processing quantity stipulated in the above-mentioned 2018 processing contract is 604 units,
and the processing quantity stipulated in the remaining three processing contracts is 41126 units.
       V. Other facts that this court has found
        Homeeasy believes that the (2018) Guangdong Guang Nanfang No.052269 and No.
058716 notary certificates issued by the Guangzhou South Notary Office of Guangdong Province
submitted by Emerson, which recorded notarized purchasing behaviors are a trap for evidence
collection. Because of this, Homeeasy submitted a notarized WeChat chat records between




                                                                                  Exhibit 1, Page 43
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 45 of 49 PageID #: 126




Emerson’s agent Chungui LI and Homeeasy’s sales Xiaonan LUO before purchasing the
aforementioned products. The main contents are as follows:
         Li: Order WindowA/C model: EBRC5MD1 Portable A/C: EBPC8RD1, Dehumidifiers
(Dehumidifiers) EBD30E1, one each as a prototype and they should be in stock, right? Or
[should we] order them? Luo: Certainly not. These models are sold in the United States. [They
are] unable to use off-the-shelf panels in South Africa. Does the prototype use our brand or
without a logo? Tell the customer the main sales channel in South Africa? Li: Discuss with the
customer, or use your 1ogo. This is the customer's business information, and the customer will
probably not tell us. Luo: We communicated with the factory for the prototype. They said that
the current panels can only be sold to the United States. The panels for the African market will
arrive this week and will be sent to you for your reference. The factory generally distinguishes
different markets and customers with different panels. Li: This is not your own brand, is it? Luo:
The logo will be changed to our own. Li: I will ask and get back to you. The customer said it can
be changed. When can you give it to me? Luo: Next week. I will change the logo and do the
whole machine inspection. …·For the prototype, the factory was too busy this time and said
there was no time to print the logo. Li: I just communicated with the customer, and they said that
it is not good for sales and display without a logo. Luo: I asked the factory logo silk screen to be
done on Thursday, so the final prototype will be done on Friday. Please come and get it on
Friday. "·.. Li: Last time you said you would participate in the Canton Fair, didn’t you? I have a
few customers here who will come to Guangzhou to participate in the Canton Fair. I will
introduce them to you then. Luo: 4.2A87, this is our booth number. Welcome to our booth. Are
they African customers? Li: There are African, European and American customers. Luo: Can we
sell our emersong [sic] brand? Li: OK, I’m not too clear about this. You mainly exhibit your own
brands, right? Luo: Yeah, it can be OEM as well.
      The court believes that: Emerson is the trademark owner of No. 8571479 “EMERSON
QUIET KOOL”, No. 1979417 “EMERSON” and No. 11042543 "EMERSON". The above-
mentioned trademarks are still within the validity period and should be protected by law.
         The focus of the dispute in this case is: First, whether Homeeasy and TCL constituted
infringement of No. 8571479, No. 1979417, and No. 11042543 trademarks; second, how to bear
civil liabilities if it constitutes infringement.
         Regarding the first focus of the dispute, whether Homeeasy and TCL constituted
infringements of No. 8571479, No. 1979417 and No. 11042543 trademarks. The infringements
alleged by Emerson are specifically embodied as follows: Homeeasy entrusted TCL to produce
the air conditioner products marked with the "EMERSON QUIET KOOL” logo, and the air
conditioners exported by TCL are marked with the "EMERSON QUIET KOOL” logo, the air
conditioners purchased from Homeeasy are marked with the " EMERSON QUIET KOOL" logo,
and the dehumidifiers are marked with the "EMERSON QUIET KOOL" logo, Homeeasy’s
website promotes the contents of "EMERSON QUIET KOOL" air conditioners and
dehumidifiers. First of all, according to Article 57 of the "Trademark Law of the People's
Republic of China", "any of the following acts shall be considered as trademark infringement: (I)
Without the permission of the trademark registrant, use the same trademark as its registered



                                                                                  Exhibit 1, Page 44
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 46 of 49 PageID #: 127




trademark on the same product. (II) Without the permission of the trademark registrant, use a
trademark similar to the registered trademark on the same product, or use a trademark that is the
same or similar to the registered trademark on similar goods, which is likely to cause
confusion ..." Regarding the infringements of Emerson’s No. 1979417 and No. 11042543
registered trademarks, the products for approved use of No. 1979417 and No. 11042543
registered trademarks are air purifiers and cooling devices that use water as coolant, which are
neither the same goods, nor are they similar goods as the alleged infringing air conditioners and
dehumidifiers. Therefore, whether they are similar or not, they do not constitute infringements of
No. 1979417 and No. 11042543 registered trademarks. The alleged infringing mark does not
constitute infringements of No. 1979417 and No. 11042543 registered trademarks. The reasons
why Homeeasy and TCL argued that they did not infringe the No. 1979417 and No. 11042543
registered trademarks were established.
        Regarding the question of whether Emerson’s No. 8571479 registered trademark is
infringed, the products for approved use of the registered trademark include air conditioners and
dehumidifiers. The alleged infringing marks "EMERSON QUIET KOOL" and "EMERSON
QUIET KOOL" used on air conditioners and dehumidifiers are the same as the “EMERSON
QUTET KOOL” mark used on products for approved use of No. 8571479 registered trademark.
After comparison, the alleged infringing marks of " EMERSON QUIET KOOL" and
"EMERSON QUIET KOOL" are similar to No. 8571479 EMERSON QUIET KOOL registered
trademark. Therefore, TCL and Homeeasy constitute an act of using a logo similar to No.
8571479 registered trademark on the same product. Whether it constitutes trademark
infringement, it is still necessary to determine whether the use is the use of a trademark or
whether the use behavior causes confusion. This is also the main reason why Homeeasy and
TCLargue that the use does not constitute infringement. According to Article 48 of the
"Trademark Law of the People's Republic of China", " the use of trademarks in this law refers to
the use of a trademark on commodities, commodity packaging or containers, and commodity
transaction documents, or the use of a trademark in advertising, exhibitions, and other
commercial activities to identify the source of goods.” The aforementioned use behaviors of
Homeeasy and TCL are all considered as the use of alleged infringing marks in goods and
advertisements. Whether it is considered as the use of a trademark, it is necessary to consider
whether the use is used to identify the source of goods. Homeeasy and TCL argue that the use is
for foreign-related OEM processing and does not have the function of identifying the source of
goods in China. First of all, this is about the probative force of the processing contracts and
notarized authorization letters and WeChat chat records. The first is the probative force of the
processing contracts and the notarized authorization letters. The contents of the two can be
verified by each other, which is sufficient to prove the fact that Emerson Quiet Kool Co., Ltd.
authorized Homeeasy to use "EMERSON QUIET KOOL" trademark registered in the United
States between June 1, 2016 and December 31 and in 2016, 2017, and 2018. The second is about
the probative force of WeChat chat records. The (2018) Guangdong Guang Nanfang Notary
Certificates No. 052269 and No. 058716 issued by the Guangzhou Nanfang Notary Public Office
of Guangdong Province submitted by Emerson show that Emerson purchased goods marked with
the alleged infringing mark at Homeeasy’s office. Homeeasy claimed that Emerson's notarized
purchase was a trap for evidence collection, and the evidence obtained was illegal. However,



                                                                                 Exhibit 1, Page 45
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 47 of 49 PageID #: 128




from the WeChat chat records of the purchase negotiation between the seller and buyer as well as
the actual notarized purchase process, Emerson entrusting others to make the purchase does not
violate the law, and the purchaser has not taken any way to lure Homeeasy to sell goods marked
with the alleged infringing trademark during the entire purchase process. Therefore, Emerson’s
notarized purchase was in compliance with the law, and TCL argued that the reason for the
unlawful evidence is not established and shall not be adopted. This court confirms the notarized
purchase evidence is probative. Secondly, foreign-related OEM processing is an important
method of China's foreign trade since the reform and opening up. It is an international trade
model and usually means that domestic manufacturers are legally authorized by foreign legal
trademark owners to produce and export all the products they produce to countries and regions
where the trademark owner has trademark rights. To constitute a foreign-related OEM
processing trade model, there are at least two requirements. One is to obtain the authorization of
the foreign legal trademark owner, and the other is to export all the products to the countries and
regions where the trademark owner has the trademark rights. In this case, the trademark
authorization letters submitted by Homeeasy and TCL can prove that the air conditioners
produced and exported by TCL were authorized by Emerson Quiet Kool Co., Ltd. to Homeeasy
and Homeeasy entrusted TCL to produce and export, which meets the first requirement.
However, judging from the facts recorded in the two notarizations of the notarized purchase of
goods, the goods produced by TCL entrusted by Homeeasy are sold in China, which does not
meet the second component of foreign-related OEM processing. Therefore, the use of
"EMERSON QUIET KOOL" in air conditioners by Homeeasy and TCL does not meet the
requirements of foreign-related OEM processing. In addition, because the product category of
No. 4688893 trademark authorized by Emerson Quiet Kool Co., Ltd. does not include
dehumidifiers. However, the use of the "EMERSON QUIET KOOL" logo on the dehumidifier
by Homeeasy and TCL does not meet the requirements of foreign-related OEM processing. The
use of the " EMERSON QUIET KOOL" and "EMERSON QUIET KOOL." logos by Homeeasy
and TCL can play a function of identifying the source of goods, and is considered as the use of a
trademark. Homeeasy and TCL believe that it is considered as foreign-related OEM processing,
and the ground for its use of the alleged infringing mark is not considered as the use of a
trademark is insufficient. Based on this, the reasons for not infringing No. 8571479 registered
trademark are untenable and shall not be adopted. The use of "EMERSON QUIET KOOL" on
air conditioners and the "EMERSON QUIET KOOL" logo on dehumidifiers by Homeeasy and
TCL without the permission of the registered trademark owner, Emerson constitutes an
infringement of Emerson’s No. 8571479 registered trademark.
        Regarding the second focus of the dispute, as mentioned above, Homeeasy and TCL
constituted an infringement of No. 8571479 registered trademark. Emerson’s reason for
requesting them to stop the infringement is established, and this court supports it.
        For the specific amount of compensation, Emerson did not provide evidence to prove the
actual loss it suffered due to the infringement, nor did it prove the infringers’ benefits from the
infringement. Emerson requested the court to determine the compensation based on the
circumstances of the infringement, the scale of infringement, and the reputation of its trademark.
Based on this, among the evidence that this court considered most of them are proof of the



                                                                                  Exhibit 1, Page 46
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 48 of 49 PageID #: 129




reputation of the company, and there are few evidence that specifically prove the reputation of its
trademark. Emerson also did not submit evidence of reasonable expenses to stop infringement,
but it did hire lawyers to start the lawsuit and because of it is a foreign-related case involving
notarizations and certifications, there will be some expenses objectively. At the same time, this
court also considers the fact that TCL and Homeeasy are authorized by foreign trademark owners
to use them, and the products produced are basically sold abroad. Although the amount sold
abroad in 2016 and 2017 was relatively large, this kind of behavior does not constitute
infringement according to the regulations at the time. Therefore, there are subjective intention of
the infringement by Homeeasy and TCL and the minor infringement circumstances, taking into
account the above factors, this court determines the amount of compensation shall be RMB
500,000. Emerson’s request for compensation that exceeds the aforesaid amount will not be
accepted by this court.
         In summary, in accordance with the provisions of Article 48, Paragraphs 1 and 2 of
Article 57, and Article 63 of the Trademark Law of the People's Republic of China, the judgment
is as follows:
        I. Since the date of legal effect of this judgment, the defendants Homeeasy Industrial Co.,
Ltd. and TCL Air Conditioner (Zhongshan) Co., Ltd. immediately stop the acts of infringing the
plaintiff, Emerson Electric’s No. 8571479 registered trademark;
        II. From the date of legal effect of this judgment, the defendants Homeeasy Industrial
Co., Ltd. and TCL Air Conditioner (Zhongshan) Co., Ltd. compensatethe plaintiff Emerson
Electric for the economic losses (including reasonable expenses), a total of RMB 500,000;
       III. Other claims made by Emerson Electric are dismissed.
       If the defendants Homeeasy Industrial Co., Ltd. and TCL Air Conditioner (Zhongshan)
Co., Ltd. do not perform the payment obligation within the period specified in this judgment,
they shall double payment of debt interest during the period of delayed fulfillment in accordance
with Article 253 of the Civil Procedure Law of the People's Republic of China.
       The case acceptance fee is RMB50,300, and the property preservation application fee is
RMB2,620, totaling RMB52,920. The plaintiff Emerson Electric Co., Ltd. paid RMB21,168
yuan, and the defendants Homeeasy Industrial Co., Ltd. and TCL Air Conditioner (Zhongshan)
Co., Ltd. jointly paid RMB31,752.
        If any parties disagree with this judgment, the plaintiff, Emerson Electric Co., Ltd., and
the defendant Homeeasy Industrial Co., Ltd. may submit the appeal petition within thirty days
from the date of service of the judgment, and TCL Air Conditioner (Zhongshan) Co., Ltd. may
submit the appeal petition within fifteen days from the date of service of the judgment. This
court submits copies according to the number of parties or representatives of the parties, and the
appellate court will be at the Guangdong Higher People's Court.


                                                                          Chief Judge Hongni XU



                                                                                  Exhibit 1, Page 47
Case 1:20-cv-01449-LPS Document 8-1 Filed 03/05/21 Page 49 of 49 PageID #: 130




                                                                           Judge Jindong XIE
                                                                       Judge Wenjia ZHANG
                     This is the same as the original copy
      [Seal: People's Republic of China Intermediate People's Court of Zhongshan City,
Guangdong Province]
                                                                         May 6, 2020
                                                                        Clerk Jianfeng LIAO




                                                                             Exhibit 1, Page 48
